                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA,

    Plaintiff,                                        CRIMINAL CASE NO. 17-191 (DRD)

     v.

 JONIEL CRUZ-ARROYO,

    Defendant.



                                      OPINION AND ORDER

          Pending before the Court is the defendant, Joniel Cruz-Arroyo’s Motion to Suppress

[Under Franks v. Delaware], Dkt. No. 38. The United States filed its respective response in

opposition thereto, Dkt. No. 44. The Court referred this matter for Report and Recommendation

to Honorable Magistrate Judge Marcos E. López. See Dkt. Nos. 39 and 41. Accordingly, the

Magistrate held a Franks Hearing on October 25 and November 2, 2018. Then, on December 14,

2018, the Magistrate entered a Report and Recommendation regarding the defendant’s motion

to suppress. See Dkt. No. 60. On January 25, 2019, the defendant filed objections to Report and

Recommendation. See Dkt. No. 65.

          The genesis of the instant case goes back to March 17, 2017, wherein the Puerto Rico

Police Department (hereinafter, “PRPD”) Yauco Narcotics Division executed a search warrant at

the home of defendant, Joniel Cruz-Arroyo in the municipality of Peñuelas, Puerto Rico. As a

result thereof, the defendant was arrested and charged with a Six-Count Indictment for

possession with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1); possession
with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1); possession with intent to

distribute heroin, in violation of 21 U.S.C. § 841(a)(1); possession with intent to distribute

marijuana, in violation of 21 U.S.C. § 841(a)(1); possession of a machinegun in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(B)(ii); and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).

        The search warrant was issued on March 14, 2017 and was based on a sworn affidavit

submitted by PRPD Officer Gerardo González-Montalvo, Badge No. 33302. The defendant

contends that Officer González’ affidavit contained “false statements, omissions and recklessly

disregards the truth, without which no probable cause would have been found.” See Dkt. No. 38.

Accordingly, the defendant moves to suppress all the evidence found at his residence pursuant

to Franks v. Delaware, 438 U.S. 154 (1978). Id.

        The Honorable Magistrate Judge Marcos E. López issued a very thought and developed

report and recommendation to deny said motion. See Dkt. No. 60.1 The defendant filed

Objections to Report and Recommendation and Request for De Novo Hearing that upon a

thorough examination of the Franks Hearing transcript the Court deems unpersuasive. See Dkt.

No. 65. 2 Thus, for the reasons set forth below, the Court hereby ADOPTS the Magistrate Judge’s

REPORT AND RECOMMENDATION subject to de minimis modifications and DENIES defendant’s

motion to suppress.



1
  The Court recognizes a few involuntary clerical errors in the document, to wit, the correct names of several of the
witnesses that testified during the Franks Hearing. However, the essence of the Court’s analysis and conclusion is
accurate, as supported by the transcript. Sometimes Magistrates and District Judges operate with the pressure of
having to terminate an Opinion and Order within a small span of time.
2
   On February 26, 2019, upon the review of the defendant’s objections to the Magistrate’s Report and
Recommendation, the Court diligently requested the production of the Franks Hearing transcript for its review. See
Dkt. No. 66. The transcript of the Franks Hearing is available at Dkt. Nos. 67 and 68.

                                                         2
                             II. REFERRALS TO MAGISTRATE JUDGES

       The Court may refer dispositive motions to a United States Magistrate Judge for a report

and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). See Local Rule 159; Matthews v.

Weber, 423 U.S. 261 (1976). Any party may contest the Magistrate Judge’s report and

recommendation by filing its objections. Fed. R. Crim. P. 59(b); 28 U.S.C. § 636(b)(1). “A judge of

the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). “A

judge of the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate.” Id. “A party that files a timely objection is entitled

to a de novo determination of ‘those portions of the report or specified proposed findings or

recommendations to which specific objection is made.’ ” Sylva v. Culebra Dive Shop, 389

F.Supp.2d 189, 191-92 (D.P.R. 2005)(citing United States v. Guzman-Batista, 948 F. Supp. 2d 194,

196 (D.P.R. 2013).

       “Absent objection, . . . [a] district court ha[s] a right to assume that [the affected party]

agree[s] to the magistrate’s recommendation.” Templeman v. Chris Craft Corp., 770 F.2d 245,

247 (1st Cir. 1985), cert denied, 474 U.S. 1021 (1985). Additionally, “failure to raise objections to

the Report and Recommendation waives that party’s right to review in the district court and

those claims not preserved by such objections are precluded upon appeal.” Davet v. Maccarone,

973 F.2d 22, 30-31 (1st Cir. 1992); see Henley Drilling Co. v. McGee, 36 F.3d 143, 150-51 (1st Cir.

1994) (holding that objections are required when challenging findings actually set out in a

magistrate’s recommendation, as well as the magistrate’s failure to make additional findings);

see also Lewry v. Town of Standish, 984 F.2d 25, 27 (1st Cir. 1993) (stating that “[o]bjection to a


                                                 3
magistrate’s report preserves only those objections that are specified”); Borden v. Sec. of H.H.S.,

836 F.2d 4, 6 (1st Cir. 1987) (holding that appellant was entitled to a de novo review, “however

he was not entitled to a de novo review of an argument never raised”). Hence, the standard for

review of an objected report and recommendation is de novo review of those matters properly

objected. See Borden v. Secretary of H.H.S., 836 F.2d at 6.

       In order to accept unopposed portions of the Magistrate Judge’s report and

recommendation, the Court need only satisfy itself that there is no “plain error” on the face of

the record. See Douglass v. United Servs. Auto, Ass’n, 79 F.3d 1415, 1419 (5th Cir. 1996) (en banc)

(extending the deferential “plain error” standard of review to the legal conclusions of a

magistrate judge that were not objected to); see also Nettles v. Wainwright, 677 F.2d 404, 410

(5th Cir. 1982) (en banc) (appeal from district court’s acceptance of a magistrate judge’s findings

that were not objected to was reviewed for “plain error”); see also Nogueras-Cartagena v. United

States, 172 F.Supp. 2d 296, 305 (D.P.R. 2001) (finding that the “Court reviews [unopposed]

Magistrate’s Report and Recommendation to ascertain whether or not the Magistrate’s

recommendation was clearly erroneous”) (adopting the Advisory Committee note regarding Fed.

R. Civ. P. 72(b)); see also Garcia v. I.N.S., 733 F.Supp. 1554, 1555 (M.D.Pa. 1990) (finding that

“when no objections are filed, the district court need only review the record for plain error”).

       Thus, the Court shall conduct de novo review of the objected portions of the report and

recommendation while using the aforementioned “plain error” standard for the portions that

have not been objected to.




                                                 4
                       III.    LEGAL STANDARD FOR A FRANKS HEARING

        The United States Constitution, Fourth Amendment provides that,

        “The right of the people to be secure in their persons, houses, papers, and effects,
        against unreasonable searches and seizures, shall not be violated, no Warrants
        shall issue, but upon probable cause, supported by Oath or affirmation, and
        particularly describing the place to be searched, and the persons or things to be
        seized.”

U.S. Const. Amend. IV. “In Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978),

the Supreme Court established that a criminal defendant has a right to a hearing to attack,

pursuant to the Fourth Amendment, the statements contained in an affidavit submitted in

support of a request for a search warrant. A Franks hearing, therefore, ‘is primarily a vehicle for

challenging a warrant by impeaching the affiant.’ ”. United States v. Guzman-Batista, 948

F.Supp.2d. 194, 197 (D.P.R. 2013)(citing United States v. Adams, 305 F.3d 30, 36 n.1 (1st Cir. 2002).

        Under Franks, “[a] defendant is entitled to a hearing to challenge the truthfulness of

statements made in an affidavit supporting a search warrant if he makes a substantial preliminary

showing that (1) a statement in the affidavit was knowingly and intentionally false, or made with

reckless disregard of the truth, and (2) the falsehood was necessary to the finding of probable

cause. United States v. Strother, 318 F.3d 64, 69 (1st Cir. 2003); see Franks, 438 U.S. at 171-172,

98 S.Ct. 2674. “In the event that at that hearing the allegation of perjury or reckless disregard is

established by the defendant by a preponderance of the evidence, and, with the affidavit's false

material set to one side, the affidavit's remaining content is insufficient to establish probable

cause, the search warrant must be voided and the fruits of the search excluded to the same

extent as if probable cause was lacking on the face of the affidavit.” Franks, 438 U.S. at 156, 98

S. Ct. at 2676.


                                                 5
           Herein, the Magistrate found that the defendant was entitled to a Franks hearing. See

Dkt. No. 45. Thus, it is the duty of the Court to focus on the second prong of the Franks hearing

analysis, namely, requiring from the defendant to establish a substantive showing the falseness

of the statements given by the affiant. However, “[t]he district court ‘need not hear the live

testimony of a witness in order to accept’ the credibility determinations of a magistrate judge.”

United States v. Guzman-Batista, 948 F. Supp. 2d 194, 198 (D.P.R. 2013).

           Finally, “[w]here, as here, a Franks hearing was held and the challenge is targeted at its

results, ‘[w]e bypass the question of whether [the defendant] made the ‘substantial preliminary

showing’ necessary to invoke a Franks hearing,’ and, instead, ‘review de novo the district court's

ultimate decision to suppress [or not suppress] the evidence obtained pursuant to the warrant

at issue.” United States v. Lanza-Vazquez, 799 F.3d 134, 141 (1st Cir. 2015)(citing United States

v. Tzannos, 468 F.3d 128, 135-36 (1st Cir. 2006)).

                             IV.      FACTUAL AND PROCEDURAL BACKGROUND

           As the Court finds that the factual background, as illustrated by the Magistrate Judge in

his Report and Recommendation is accurate and consistent with the evidence presented during

the Franks Hearing, the Court incorporates herein all factual background as discussed by the

Magistrate Judge. See Dkt. No. 60.

                  “On February 27, 2017, Puerto Rico Police Officer Gerardo González of the
           Drugs, Narcotics and Illegal Weapons Division of Yauco received information that
           a dark-skinned individual around 5’4” or 5’5” was distributing controlled
           substances. The individual drove a blue Mitsubishi Mirage with license plate
           number DIJ939.3

                  Defendant’s wife, [Anabelle Alvarado], testified that she and Defendant
           purchased the blue Mitsubishi Mirage in 2015, although no evidence was

3
    See Transcript of Proceedings, November 2, 2018, Dkt. No. 68, p. 104, l. 2-7.

                                                            6
        presented indicating that the vehicle was ever registered in their names. 4
        [Anabelle Alvarado] and Noriel Cruz-Arroyo, Defendant’s brother, both testified
        that after Defendant and [Anabelle Alvarado] began using it, they realized that the
        trunk was defective. 5 Specifically, the trunk would open on its own whey they
        were driving the vehicle. According to Noriel Cruz-Arroyo, he sealed the trunk
        from the inside a couple of weeks after the purchase, [] [so] that it could no longer
        be opened.6

                Officer González passed the information he had received along to Sergeant
        José Rodríguez, who assigned the matter to him. Officer González looked for
        information on the vehicle in the DAVID system, which informed him that it was
        in the name of Olga Arroyo, with an address of Cuevas Ward, Road 390, Kilometer
        [0.]4 in Peñuelas.7 At 4:00 PM or 5:00 PM on March 1, 2017, Sgt. José Rodríguez
        told Officer González to begin investigating the matter.8 Sgt. José Rodríguez
        assigned Officer González a confidential vehicle with tinted windows. Officer
        González picked up his equipment, including a set of binoculars that belonged to
        him, and drove to the address in Peñuelas. 9

                The residence in question is made of cement and is beige and brown. It has
        two stories. Defendant and his family lived on the second story and Noriel Cruz-
        Arroyo lived on the ground level. The second story has a balcony with a set of stairs
        on the right side (from the perspective of one facing the residence) that leads to
        the ground level. The stairs are located on the exterior of the residence. A road
        that runs parallel to the residence faces it. On the other side of the road is a
        wooded area with vegetation, and there is vegetation behind the residence as
        well. From the perspective of one facing the residence, there is another residence
        to the left.

                Officer González arrived at the road where the residence is located at 6:20
             10
        PM. As he passed the residence, he noticed a blue Mitsubishi Mirage with an
        open trunk parked at the entrance of the residence. Officer González continued
        driving, turned around, and parked at a vantage point from which he could see
        the vehicle, which was to his right. 11 At approximately 6:23 PM, Officer González
        observed a dark-skinned individual of 5’4” or 5’5” wearing a blue long-sleeved
        shirt and jean shorts and holding clear plastic baggies. The individual placed the
        baggies in the trunk and removed a black gun. The individual pointed the gun to

4
  The vehicle was registered under the name of Olga Rosa Esther Arroyo Lugo. Id. at 125, l. 24-25.
5
  See Transcript of Proceedings, October 25, 2019, Dkt. No. 67, p. 27, l. 4-7; p. 85, l. 1-10.
6
  Id. at 86, l. 4-15.
7
  See Transcript of Proceedings, November 2, 2018, Dkt. No. 68, p. 105, l. 4-8.
8
  Id. at 105, l. 17 to 106 l. 2.
9
  Id. at 112, l. 14-18.
10
   Id. at 139, l. 24-25 to 140, l. 1.
11
   Id. at 112, l. 19-25 to 113, l. 1.

                                                         7
          the sky, returned it to the trunk, and closed the trunk, at which point Officer
          González lost sight of him. 12 Several seconds later, the vehicle left the area. Officer
          González followed it and noticed that the license plate number was DIJ939. 13

                  On March 9, 2017, Sgt. José Rodríguez told Officer González to continue
          the investigation and assigned him a confidential vehicle. Taking his binoculars,
          Officer González returned to Cuevas Ward. 14 Officer González arrived at the road
          where the residence is located at 6:50 AM and chose a vantage point further back
          from the residence, which was to his right, than that of March 1, 2017 because
          the blue Mitsubishi Mirage was not parked in the location that it had been parked
          in on March 1, 2017. Instead, the vehicle was parked closer to the residence. 15 At
          7:07 AM, Officer González saw the same individual emerge from the second story
          of the residence, wearing a black cap, black shirt, and shorts and holding clear
          plastic baggies containing marijuana shrubbery. He walked toward the stairs, at
          which point Officer González lost sight of him. 16 Less than a minute later, Officer
          González saw him driving away in the blue Mitsubishi Mirage. 17

                 Officer González left the area and went to the Drugs, Narcotics, and Illegal
          Weapons Division of Yauco, where he told Sgt. José Rodríguez what he had
          observed. Sgt. José Rodríguez instructed Officer González to request search
          warrants for the residence and the blue Mitsubishi Mirage.18 A Municipal Court
          Judge authorized both search warrants.19

                 On March 17, 2017, the search warrant for the residence was executed.20
          Sergeant Francisco [García Ortiz] was present. He gave a copy of the search
          warrant to Olga Arroyo. 21 However, the search warrant for the blue Mitsubishi
          Mirage was not executed because the vehicle was not at the residence on March
          17, 2017 and was never located by the police.22”

                 V.        THE DEFENDANT’S OBJECTIONS TO THE MAGISTRATE JUDGE’S
                                    REPORT AND RECOMMENDATION

          In essence, the defendant argues that the Magistrate had doubts as to Officer González’


12
   Id. at 121, l. 2-15.
13
   Id. at l. 17-21.
14
   Id. at 122, l. 18-25 to 123, l. 2.
15
   Id. at 123, l. 3-8.
16
   Id. at 124, l. 9-21.
17
   Id. at 125, l. 1-5.
18
   Id. at 125, l. 17-25 to 126, l. 1-2.
19
   Id. at 126, l. 3-13.
20
   Id. at 170, l. 25 to 171, l. 5.
21
   Id. at 171, l. 24-25 to 172, l. 1-4.
22
   Id. at 172, l. 22-25 to 173, l. 3.

                                                     8
alleged surveillances. To wit, the Magistrate’s determination that probable cause was established

by the March 9, 2017 surveillance as opposed to the March 1, 2017 surveillance. Moreover, the

defendant contends that the Magistrate’s finding as to the March 9, 2017 surveillance, “is

completely wrong and based on a false statement.” Dkt. No. 65 at 15. According to the

defendant, the Magistrate “made a factual finding that is materially different from the facts in

the search warrant” Id., namely, “Officer González state[s] in the search warrant that he observed

the Defendant holding the plastic bag once he had already gone down the stairs and was on the

ground level.” Id. However, Officer González’ testimony is that he did not see the defendant on

the first floor as vegetation blocked his view. Accordingly, the defendant alleges that the Officer’s

testimony is inconsistent with the contents of the search warrant. The English translation of the

search warrant, as produced by the defendant, provides in its pertinent part that,

        “At about 7:07 A.M. approximately he observed that from the interior of the
       residence through the main door came out an olive complexioned individual 5’5”
       tall approximately, dressed in a T-shirt and black colored cap, short jean pants,
       this being the same one he observed during the previous surveillance doing
       something in the Mitsubishi make vehicle, model Mirage, color blue, two doors.
       He came down the stairs that grant access to the same and went to the Mitsubishi
       make vehicle, model Mirage, blue color, two doors, tag DIJ-939. He observed that
       he picked up in his left hand several transparent Ziploc type plastic bags
       containing in their interior several plastic bags with apparent marijuana cuttings,
       he opened the door of the same and got in, he started it and started moving going
       in a direction towards the town of Peñuelas . . .”

Dkt. No. 61-1. (Emphasis ours). It is the defendant’s position that “[w]hen excising the false

statements from the search warrant . . . the search warrant is devoid of sufficient facts to

establish probable cause to search defendant’s residence.” Id.

       Critical to the Court’s determination is the fact that the English translation of the search

warrant is inaccurate as to Officer González’ observation of the Ziploc plastic bags with apparent


                                                 9
marijuana cuttings during the March 9, 2017 surveillance. Upon a careful review of the search

warrant, the Court finds that the proper translation of said part is, “[h]e observed that he was

carrying in his left hand several transparent Ziploc type plastic bags containing in their interior

several plastic bags with apparent marijuana cuttings . . .”23

        As there are several objections raised by the defendant to the Magistrate’s Report and

Recommendation, the Court will address them in seriatim.

     a. The Defendant’s wife is named Ana Arroyo:

        The Report and Recommendation incorrectly refers to the defendant’s wife as Ana

Arroyo, when in reality her name is Anabelle Alvarado. The Court recognizes this involuntary

clerical error. However, this clerical error does not alter the essence of the Court’s analysis and

conclusion.

     b. On March 1, 2017, as Officer Gonzalez passed the Defendant’s residence, he noticed a
        blue Mitsubishi Mirage with an open trunk parked at the entrance of the residence; he
        observed the Defendant place clear plastic baggies in the trunk of the blue Mitsubishi
        Mirage, and remove a black gun from it; and he observed the Defendant point the gun
        to the sky, return it to the trunk, and closed the trunk:

        The defendant submits that the Magistrate committed clear error as the defendant

presented ample evidence during the Franks Hearing that the trunk of the Blue Mitsubishi Mirage

was sealed and could not be opened on March 1, 2017, when Officer González made his

surveillance. The evidence presented by the defendant consisted in the testimony of his wife,

Anabelle Alvarado and his brother, Noriel Cruz Arroyo, who testified that upon acquiring the

vehicle in 2015, the trunk would open on its own when driving the vehicle. Shortly thereafter,



23
  The original version of the Search Warrant, in its pertinent part, reads as follows, “[o]bservó que llevaba en su
mano izquierda varias bolsas plásticas, tipo Ziploc transparente conteniendo en su interior varias bolsitas plásticas
con aparente picadura de marihuana . . .” Dkt. No. 61-1 at 2.

                                                         10
Noriel Cruz-Arroyo sealed the trunk to avoid it from opening on its own. Asides from the

defendant’s witnesses’ testimony, the defense submitted a video of the vehicle demonstrating

that on May 22, 2017 the trunk could not be opened. See Defendant’s Exhibit N, Dkt. No. 61.

According to the defendant, the government failed to present evidence to rebut the defendant’s

evidence as to the sealed trunk.

        Whereas, the Magistrate did not find Anabelle Alvarado nor Noriel Cruz-Arroyo’s

testimonies credible. He further concluded that, “[e]ven assuming that the trunk was sealed in

2015, more than a year elapsed between the date of the sealing and March 1, 2017.” Dkt. No.

60, p. 6. Moreover, the Magistrate found that “[g]iven [Anabelle Alvarado’s] testimony that the

vehicle was the sole means of transportation for a family that included at least one young child,

it is difficult to believe that the family never found a solution to the trunk’s defects that did not

preclude them from using it during that time.” Id. The truth of the matter is that the Mitsubishi

Mirage was not at the residence on March 17, 2017. According to Ms. Alvarado, who was home

when the search warrant was served, the vehicle was not at the house “because it had

mechanical imperfections.”24

        The Court finds that the inference made by the Magistrate is adequate and reasonable.

Demonstrating that the trunk could not be opened on May 22, 2017 does not prove that the

trunk was sealed almost three (3) months earlier, on March 1, 2017. On the other hand, as the

vehicle’s search warrant was served on the defendant’s mother, Olga Arroyo 25, it is reasonable



24
  See Transcript of Proceedings, October 25, 2019, Dkt. No. 67, p. 43, l. 19-23.
25
  The Court finds that all references made by the Magistrate as to what Ms. Olga Arroyo said when receiving the
search warrant cannot be considered as they constitute hearsay. Ms. Arroyo was not called as a witness during the
Franks Hearing. Accordingly, the Court will only consider the fact the Sgt. Francisco García-Ortiz served the search
warrant of the car to Olga Arroyo, as owner of the vehicle and, of the residence as the owner.

                                                        11
to conclude that she was fully aware that the PRPD was looking for the vehicle, as well as the

defendant. However, within eight (8) days of the defendant’s arrest, Ms. Alvarado, who was not

the owner of the vehicle, surprisingly sold the Mitsubishi Mirage. Ms. Alvarado alleges that the

sale was due to the fact that she was pregnant and “needed the money to be able to afford things

related to the baby.”26 However, none of the Arroyo family members contacted the PRPD to

inspect the vehicle prior to March 24, 2017, the date of the expiration of the search warrant. The

Court finds that the selling of the vehicle is fatal to the defendant’s position as to this issue. As

correctly asserted by the Magistrate, “[w]hile the Arroyo family was not obligated to contact the

police, their failure to do so renders the circumstances surrounding the vanishing of the vehicle

even more suspicious.” Dkt. No. 60, p. 7.

            As consistently held by the Supreme Court, “a district judge need not hear the live

testimony of a witness in order to accept the credibility determination of a magistrate judge.”

United States v. Hernandez-Rodriguez, 443 F.3d 138, 147–48 (1st Cir. 2006)(citing United States

v. Raddatz, 447 U.S. 667, 680–81, 100 S.Ct. 2406, 65 L.Ed.2d 424 (1980)). However, “[a] district

judge may not reject a magistrate's findings as to the credibility of a witness without hearing the

witness testify first-hand.” Id. at 148. “The Magistrate Judge made credibility determinations

regarding the testimonies of Defendant[‘s] witnesses and it is well settled law that when findings

are based on determinations regarding the credibility of witnesses, great deference is given to

the trial court's findings; ‘for only the trial judge can be aware of the variations in demeanor and

tone of voice that bear so heavily on the listener's understanding of and belief in what is said.’

United States v. Andujar-Ortiz, 575 F. Supp. 2d 373, 378 (D.P.R. 2008) (citing Anderson v. City of


26
     Id. at 46, l. 13-21.

                                                 12
Bessemer City, N.C., 470 U.S. 564, 575, 105 S. Ct. 1504, 1512, 84 L. Ed. 2d 518 (1985)).

       Finally, as to the location of the Mitsubishi Mirage during Officer González’ surveillance

on March 1, 2017, the Court agrees with the Magistrate that it is uncommon for a vehicle to be

parked near the road, as other people could have seen what he was doing, particularly since the

defendant was allegedly engaging in an illegal activity. However, in order to prevail as to this

issue, defendant “must show by a preponderance of the evidence that ‘[] [Officer González] in

fact made a false statement knowingly and intentionally, or with reckless disregard for the

truth,’” United States v. Lanza-Vazquez, 799 F.3d 134, 141 (1st Cir. 2015). The Court agrees with

the Magistrate’s determination that “[i]t is not beyond the realm of possibility that the vehicle

was parked at the entrance of the ramp leading towards the residence on March 1, 2017.”

   c. On March 1, 2017, Officer Gonzalez observed the blue Mitsubishi Mirage leave the area
      of the Defendant’s residence and followed it, noticing that the license plate number was
      DIJ939:

       The defendant contends that this finding is wrong as Officer González never testified that

during the March 1, 2017 surveillance, he observed the defendant’s vehicle leave the area nor

followed the vehicle then noticing the license plate number. Although the Court recognizes that

this information is not included in the search warrant, the defendant is mistaken as to Officer

González’ testimony. The Court briefly clarifies.

       Officer González testified that after he saw the defendant pointing a black gun to the sky,

puts it in the trunk and closes the trunk, “[he] waited several seconds and [] decided to leave the

area so as to not face any suspicion and when [he] went, [he] traveled behind the vehicle, [he]

noticed its license plate, which was DIJ-939, which was the same license plate that [he’d] been

given in the information.” Dkt. No. 68, p. 23, l. 11-21. Accordingly, the defendant’s objection is


                                                13
baseless.

   d. On March 9, 2017, Officer chose a vantage point further back from the residence than
      that of March 1, 2017, because the blue Mitsubishi Mirage was not parked in the
      location that it had been parked in on March 1, 2017:

       The defendant contends that this factual finding is not supported by evidence, the search

warrant or Officer González’ testimony. Defendant correctly asserts that there is no mention of

the vantage point on the March 9, 2017 surveillance. However, the defendant is mistaken once

again as to Officer González’ testimony. During his testimony, Officer González was inquired as

to his position during his March 9, 2017 surveillance, as follows:

       “Q. What happened?
       A. I arrived to the location. I looked for a strategic point that wasn’t the same one
       as March 1, 2017 because when I went by, the vehicle wasn’t parked in the same
       location it had been parked on March 1, 2017. It was parked further and closer to
       the home.
       THE MAGISTRATE: To which vehicle are you talking about?
       THE WITNESS: The 2-door blue Mitsubishi Mirage which I saw on March 1, 2017.
       BY MR. REYES:
       Q. So, what surveillance position did you choose this time on March 9, 2017?
       A. Further back than March 1, 2017.”

Dkt. No. 68, p. 123, l. 3-16. (Emphasis ours). Accordingly, the defendant’s objection as to Officer

González’ vantage position during the March 9, 2017 is unmeritorious.

   e. On March 9, 2017, Officer González observed the Defendant emerge from the second
      story of the residence holding clear plastic baggies containing marijuana shrubbery; he
      observed the Defendant walk toward the stairs, at which point he lost sight of him, and
      less than a minute later, he saw the Defendant driving away in the blue Mitsubishi
      Mirage:

       The defendant contends that when the Magistrate made the finding that Officer González

saw the defendant emerge from the second story of the residence holding clear plastic baggies

containing marijuana shrubbery, he made an irreparable harm that requires the Court’s

intervention. The Court strongly disagrees. The English translation of the search warrant, as

                                                14
produced by the defendant, provides in its pertinent part that,

         “At about 7:07 A.M. approximately he observed that from the interior of the
        residence through the main door came out an olive complexioned individual 5’5”
        tall approximately, dressed in a T-shirt and black colored cap, short jean pants,
        this being the same one he observed during the previous surveillance doing
        something in the Mitsubishi make vehicle, model Mirage, color blue, two doors.
        He came down the stairs than grant access to the same and went to the Mitsubishi
        make vehicle, model Mirage, blue color, two doors, tag DIJ-939. He observed that
        he picked up in his left hand several transparent Ziploc type plastic bags
        containing in their interior several plastic bags with apparent marijuana cuttings,
        he opened the door of the same and got in, he started it and started moving going
        in a direction towards the town of Peñuelas . . .”

Dkt. No. 61-1. (Emphasis ours). It is the defendant’s position that “[w]hen excising the false

statements from the search warrant . . . the search warrant is devoid of sufficient facts to

establish probable cause to search Defendant’s residence.” Id.

        Critical to the Court’s determination is the fact that the English translation of the search

warrant is inaccurate as to Officer González’ observation of the Ziploc plastic bags with apparent

marijuana cuttings during the March 9, 2017 surveillance. Upon a careful review of the search

warrant, the Court finds that the proper translation of said part is, “[h]e observed that he was

carrying in his left hand several transparent Ziploc type plastic bags containing in their interior

several plastic bags with apparent marijuana cuttings . . .”27 There is an essential difference

between stating that a person observed another picking up something as opposed to carrying

something.

        In order for the defendant to succeed in the motion to suppress, the defendant “must

show by a preponderance of the evidence that ‘[Officer González] in fact made a false statement



27
  The original version of the Search Warrant, in its pertinent part, reads as follows, “[o]bservó que llevaba en su
mano izquierda varias bolsas plásticas, tipo Ziploc transparente conteniendo en su interior varias bolsitas plásticas
con aparente picadura de marihuana . . .” Dkt. No. 61-1 at 2.

                                                         15
knowingly and intentionally, or with reckless disregard for the truth,’ ” Lanza-Vazquez, 799 F.3d

at 141). During the Franks Hearing, Officer González testified that,

       “Q. What else did you see?
       A. He came out of the home and he had in his hands several plastic bags which
       contained inside what appeared to be marijuana shrubbery and he walked
       towards the stairs area where I lost sight of him.
       Q. What was the next thing you saw?
       A. After this I saw the individual that I saw coming out of the home with the black
       T-shirt and the black cap, was coming out of the blue Mitsubishi Mirage.
       Q. Approximately how much time transpired from the time that you lost sight of
       this individual as he was going down the stairs until the time that you saw the
       individual drive away in the Mitsubishi Mirage?
       A. Less than a minute.
       Q. So, what did you do after you saw Mr. Cruz Arroyo drive away in the Mitsubishi
       Mirage on March 9, 2017?
       A. He went toward the town of Peñuelas and I followed him and he arrived at
       Caracoles 3 Ward and he gave the individual who had a black T-shirt that was dark
       skinned, the clear plastic bags that I saw that he took from the home and he
       transported in the vehicle.”

Dkt. No. 68, pp. 124, l. 18-25 to 125, l. 1-12.

       The Court agrees with the Magistrate’s determination that “Officer González’ [.sic]

statement in his request for the search warrant is inaccurate at best, and his choice of words in

the affidavit leaves much to be desired.” Dkt. No. 60, p. 9. The Magistrate correctly relies on

Lanza-Vázquez, 799 F.3d at 141, wherein, the agent stated in the affidavit that he observed the

defendant “entering” or “exiting” the apartment. Whereas, during the Franks Hearing, the officer

testified that “he could not technically see the entrance to [the defendant’s] apartment because

the door was obstructed by a concrete staircase.” The Court finds that Officer González’

testimony was truthful and was nothing more than an “obvious and natural inference” from his

surveillance. Id. at 142. More importantly, the result of the March 9, 2017 surveillance

established the probable cause to request a search warrant as to the residence. Thus, no Franks’


                                                  16
violation has occurred as to this issue.

   f. A Municipal Court Judge authorized a search warrant for the blue Mitsubishi Mirage;
      however, it was not executed because the vehicle was not at the residence on March
      17, 2017, and was never located by the police:

       The defendant is requesting the Court to discard any factual finding related to the search

warrant that was authorized for the blue Mitsubishi Mirage. To begin with, the existence of the

search warrant is in question as the government never produced it. Defendant further contends

that “assuming the document existed, its execution or lack thereof is irrelevant pursuant to

Franks.” Dkt. No. 65, p. 8. According to the defendant, he is only seeking a determination as to

search warrant executed on his residence contains false statements, omissions or recklessly

disregards the truth. More importantly, the defendant asserts that the Magistrate made said

findings “to sustain the credibility determination regarding the defense witnesses.” Id.

       The Court thinks otherwise. During the Franks Hearing, the defendant presented

testimonial evidence as to the whereabouts of the Mitsubishi Mirage, the reasons behind the

unavailability of the vehicle when the warrant was being executed on March 17, 2017 and, the

reasoning behind selling of the automobile eight (8) days thereafter. The Magistrate made an

accurate finding as to this issue.

   g. On March 17, 2017, Sergeant Francisco García-Ortiz gave Olga Arroyo a copy of the
      search warrant for Defendant’s residence:

       The Court begins by noting that the Report and Recommendation incorrectly refers to the

sergeant who executed the search warrant as Sgt. Francisco Rodríguez, when in reality his name

is Francisco García-Ortiz. The Court recognizes this involuntary clerical error. However, the

essence of the Magistrate’s analysis and conclusion is adequate. The defendant contends that

since Sgt. García-Ortiz’ testimony “does not pertain to any of the observations contained in the

                                               17
search warrant . . .” thus, is “out of the scope of the Franks hearing.” Dkt. No. 68, p. 8. The Court

thinks otherwise.

           Sergeant García-Ortiz was called as a witness by the Government to confirm the proper

execution of the search warrant in the defendant’s residence. During his testimony, Sgt. García-

Ortiz stated that on March 17, 2017 he gave a copy of the search warrant to Ms. Olga Arroyo as

she was the person who identified herself as the owner of the property. 28 Accordingly, the Court

finds the defendant’s objection baseless.

       h. Factual Finding Omitted: On March 1, 2017, Officer González travelled to the Ponce
          Courthouse to obtain a search warrant in an unrelated case:

           The defendant argues that the Magistrate omitted a very important factual finding that

would have made impossible for Officer González to make his March 1, 2017 surveillance upon

the defendant’s residence. According to the defendant, omitting said information from the

affidavit subject to the search warrant, is significant under Franks. The fact that Officer González

further omitted this information during his direct examination along with his lack of note taking

and any other mean to preserve the facts of said day, “further casts doubts regarding his

testimony.” Dkt. No. 65, p. 9.

           In reality, the evidence submitted as to this particular issue was insufficient. As correctly

explained by the Magistrate, “no evidence was presented establishing where Officer González

was traveling from when he arrived at the courthouse, what time he arrived at the courthouse,

how long he remained at the courthouse, where he travelled to afterwards, and when he arrived

at his next destination.” Dkt. No. 60, p. 8. Most critical, the search warrant obtained at the Ponce



28
     See Transcript of the Proceedings, November 2, 2018, Dkt. No. 68, pp. 171, l. 21-25 to 172, l. 1-6.

                                                            18
courthouse is from an unrelated case. Forcing the Court to conclude that Officer González’ trip

precluded him from making his surveillance on the defendant’s residence during the same day is

pure speculation. Thus, the Court finds that the instant factual finding was irrelevant and

unrelated to the instant controversy.

                                            VI.      CONCLUSION

        The Court finds that the defendant failed to establish a clear error as to the facts in the

Magistrate’s Report and Recommendation as to the motion to suppress. Moreover, the

defendant has failed to make a substantive showing of the falseness of the statements given by

Officer González, that said statements were knowingly and intentionally false, or made with

reckless disregard of the truth and, that the falsehood was necessary to the finding of probable

cause. Thus, no Franks violation has occurred herein.

        In the present case, the Magistrate determined, after evaluating the testimonies of

Defendant's witnesses, including their responsiveness and their demeanor on the stand, that

their testimonies were not credible. The Court finds that the Magistrate’s recommendations are

adequately based on the witnesses’ testimonies and supporting documentation, and no clear

error has been found as to his findings. Accordingly, the Court hereby ADOPTS the Magistrate

Judge’s REPORT AND RECOMMENDATION, subject to de minimis modifications set forth in the

instant opinion as to clerical errors 29 and subsection b30, and DENIES the defendant’s Motion to

Suppress [under Franks v. Delaware] (Dkt. No. 38).




29
   To wit, the name of the defendant’s wife, Anabelle Alvarado, and the name of the sergeant who executed the
search warrant, Sgt. Francisco García Ortiz.
30
   Excluding hearsay statements by Ms. Olga Arroyo, who was not called as a witness during the Franks Hearing. Said
exclusion does not change the Court’s ruling.

                                                        19
       The Court finalizes by noting that defendant’s allegations as to the Magistrate’s serious

confusion and lack of attention during the Franks hearing are unmeritorious and unfortunate. All

the factual findings recommended by the Magistrate were found in the Transcript of the Franks

Hearing and supporting evidence. Clerical errors do not constitute clear error. The essence of the

Report and Recommendation was accurate and pursuant to the applicable law.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, on this 19th day of March, 2019.

                                                            S/Daniel R. Domínguez
                                                            Daniel R. Domínguez
                                                            United States District Judge




                                               20
